                              UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF OREGON

In re
                                                 )   Case No. 21-60937-tmr13
DAVID EUGENE BECKNER,                            )
                                                 )   Confirmation Hearing Date: 7/20/21
                                                 )
                                                 )   TRUSTEE’S OBJECTION TO
                                                 )   CONFIRMATION AND MOTION
                                   Debtor.       )   TO DISMISS

Naliko Markel, Trustee, objects to confirmation of the Debtor’s Chapter 13 Plan (Doc. 2; dated
5/24/21) for the reasons set out below:
        a. Plan is not feasible:
        b. Case not filed in good faith/Plan not proposed in good faith:
        c. Plan does not commit all of the Debtor’s excess projected disposable income pursuant to
           11 U.S.C. § 1325(b)(1)(B) for the applicable commitment period: (1) a step payment of
           $114 should be added to the Plan beginning in month 16, when the 2001 Toyota is
           paid off, and (2) the Trustee objects to the continuation of the Debtor’s investing /
           day trading activity as not reasonable or necessary.
        d. Plan does not meet the best interest test of 11 U.S.C. § 1325(a)(4):
        e. Filing/documentation is deficient: Please provide: (1) copies of the 2018 tax returns.
           Taxes should be liquidated prior to confirmation; (2) copies of the PayPal
           statements for the two months prior to fling, covering the date of filing (5/26/21); (3)
           copies of the Phillips Capital statements for June and July, 2021; (4) an amended
           Statement of Financial Affairs #4 to disclose Debtor’s income for 2019.
        f. Other: Plan changes: (1) ¶3(c): amend to read “2021-2025”; (2) ¶’s 3(e), 4(b)(4) and
           6: populate the blanks; and (3) with a step payment of $114 in month 16, the
           distribution to unsecured creditors (¶4(g)(1)) will be 17%.
       Motion to Dismiss. For the above reasons, the Trustee moves the Court for an order
dismissing this case.

       I certify that on July 6, 2021, I served copies of the above Objection and Motion on the
Debtor(s) and any debtor attorney.

DATED: July 6, 2021                              /s/ Andrea Breinholt, OSB #092975, for
(tm)                                             Trustee




                          Case 21-60937-tmr13        Doc 14     Filed 07/06/21
